Citation Nr: 1511685	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip disability, to include as being secondary to service connected bilateral ankle disability.  

2.  Entitlement to service connection for left hip disability, to include as being secondary to service connected bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearings before a Decision Review Officer (DRO) in March 2012 and before the undersigned Veterans Law Judge in January 2015.  Transcripts of both hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has developed right and left hip disorders secondary to his service-connected bilateral ankle disabilities.  He does not allege his current hip disability (arthritis) is directly related to his active service.

The Veteran was afforded VA examinations in May 2010 and March 2011 for his right and left hips.  The examiners opined that the Veteran's right and left hip disorders are less likely as not caused by or a result of the Veteran's bilateral ankle disabilities and more likely due to his age and obesity.  However, secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  See 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Unfortunately, the May 2010 and March 2011 opinions did not clearly address whether or not the Veteran's service connected bilateral ankle disabilities may have aggravated his right and left hip disorders.  The Court has made it clear that any opinion that does not address the possibility of aggravation is inadequate.  Therefore, the examination report must be returned to the examiner who conducted the March 2011 examination in order to obtain an addendum.  If unavailable, the Veteran must be scheduled for a new examination.

While on Remand, updated VA treatment records should be obtained and added to the claims file.  The Veteran also reports receiving private treatment for his hip disorder.  Those records should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA inpatient and outpatient treatment records since January 2012.  The Veteran should also be contacted and asked to complete a release for private medical records related to the treatment of his bilateral hip disabilities.

2. Return the claim folder to the examiner who conducted the March 2011 VA examination.  The examiner should be requested to review the report of this examination.  Then, the examiner should attempt to provide the following opinions:

a. Is it as likely as not (a 50 percent probability or greater) that any current right and left hip disorders was caused by or due to his service-connected bilateral ankle disabilities, to include an altered gait?  

b. Is it as likely as not that the Veteran's right and left hip disorders were aggravated (increased in severity beyond natural progression) by his service-connected bilateral ankle disabilities, to include an altered gait?  

The reasons and bases for all opinions must be provided.  If the examiner finds that he or she is unable to provide any portion of the requested opinions without resorting to speculation, the reasons and bases for this opinion should be provided, and any missing evidence that may enable the examiner to provide the requested opinion should be identified.

If the examiner that conducted the March 2011 examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


